Terminal Disclaimer
The terminal disclaimer filed on 2/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,440,060 and 8,454,579 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 7/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,278,206, 10,086,188 and 10,799,692 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner did not find a teaching or suggestion for modifying closest art Whitley (WO2006062912 or US2006/0142735) a medical connector with a dynamic regulator configured to buckle, flex or move in response to a pressure changing event so as to change the proximal internal volume when the first valve member is open and the second valve member is closed, thereby diminishing or eliminating a pressure change within a proximal region of the connector. While Whitley has an accordion-like wall which buckles/flexes to reduce the internal volume when a pressure change occurs, it cannot be said to operate when the first valve member is open and the second valve member is closed to thereby diminish or eliminate a pressure change within a proximal region of the connector, nor did the examiner find a secondary reference with which to modify Whitley to arrive at Applicant’s invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783